Case: 13-40733      Document: 00512634038         Page: 1    Date Filed: 05/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 13-40733                                 FILED
                                  Summary Calendar                           May 19, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GREGORY SCOTT COVEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 2:12-CR-3-8


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Gregory Scott Covey has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Covey has filed a response.
       The record is not sufficiently developed to allow us to make a fair
evaluation of Covey’s claims of ineffective assistance of counsel. See United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40733     Document: 00512634038     Page: 2   Date Filed: 05/19/2014


                                  No. 13-40733

States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Nor is the record sufficiently
developed for us to address Covey’s contention that his guilty plea was coerced.
See United States v. Corbett, 742 F.2d 173, 176-78 (5th Cir. 1984). We therefore
decline to consider these claims without prejudice to Covey’s right, if any, to
seek collateral review. See Isgar, 739 F.3d at 841; Corbett, 742 F.2d at 178
n.11.
        We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Covey’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                        2